
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.17


ARQULE, INC. AMENDED AND RESTATED 1994 EQUITY INCENTIVE PLAN
Nonstatutory Stock Option Terms And Conditions

THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING SECURITIES
WHICH HAVE BEEN ISSUED UNDER THE 1994 EQUITY INCENTIVE PLAN
AND REGISTERED UNDER THE SECURITIES ACT OF 1933.

        1.    Plan Incorporated by Reference.    This Option is issued pursuant
to the terms of the Plan and may be amended as provided in the Plan. Capitalized
terms used and not otherwise defined in this certificate have the meanings given
to them in the Plan. This certificate does not set forth all of the terms and
conditions of the Plan, which are incorporated herein by reference. The
Committee administers the Plan and its determinations regarding the operation of
the Plan are final and binding. Copies of the Plan may be obtained upon written
request without charge from the Company.

        2.    Option Price.    The price to be paid for each share of Common
Stock issued upon exercise of the whole or any part of this Option is the Option
Price set forth on the face of this certificate.

        3.    Exercisability Schedule.    This Option may be exercised at any
time and from time to time for the number of shares and in accordance with the
exercisability schedule set forth on the face of this certificate, but only for
the purchase of whole shares. This Option may not be exercised as to any shares
after the Expiration Date.

        4.    Method of Exercise.    To exercise this Option, the Optionholder
shall deliver written notice of exercise to the Company specifying the number of
shares with respect to which the Option is being exercised accompanied by
payment of the Option Price for such shares in cash, by certified check or in
such other form, including shares of Common Stock of the Company valued at their
Fair Market Value on the date of delivery, as the Committee may approve.
Promptly following such notice, the Company will deliver to the Optionholder a
certificate representing the number of shares with respect to which the Option
is being exercised.

        5.    Rights as a Stockholder or Employee.    The Optionholder shall not
have any rights in respect of shares as to which the Option shall not have been
exercised and payment made as provided above. The Optionholder shall not have
any rights to continued employment by the Company or its Affiliated by virtue of
the grant of this Option.

        6.    Recapitalization, Mergers, Etc.    As provided in the Plan, in the
event of corporate transaction affecting the Company's outstanding Common Stock,
the Committee shall equitably adjust the number and kind of shares subject to
this Option and the exercise price hereunder or make provision for a cash
payment. If such transaction involves a consolidation or merger of the Company
with another entity, the sale or exchange of all or substantially all of the
assets of the Company or a reorganization or liquidation of the Company, then in
lieu of the foregoing, the Committee may upon written notice to the Optionholder
provide that this Option shall terminate on a date not less than 20 days after
the date of such notice unless theretofore exercised. In connection with such
notice, the Committee may in its discretion accelerate or waive any deferred
exercise period.

        7.    Option Not Transferable.    This Option is not transferable by the
Optionholder otherwise than by will or the laws of descent and distribution, and
is exercisable, during the Optionholder's lifetime, only by the Optionholder.
The naming of a Designated Beneficiary does not constitute a transfer.

        8.    Exercise of Option After Termination of Employment.    Except as
set forth in Paragraph 9, if the Optionholder's employment with (a) the Company,
(b) an Affiliate, or (c) a corporation (or parent or subsidiary corporation of
such corporation) issuing or assuming a stock option in a transaction to which
section 424(a) of the Code applies, is terminated for any reason other than by
disability (within the meaning of section 22(e)(3) of the Code) or death, the
Optionholder may exercise the rights which were available to the Optionholder at
the time of such termination only within three months from the date of
termination. If Optionholder's employment is terminated as a result of
disability, such rights

--------------------------------------------------------------------------------




may be exercised within twelve months from the date of termination. Upon the
death of the Optionholder, his or her Designated Beneficiary shall have the
right, at any time within twelve months after the date of death, to exercise in
whole or in part any rights that were available to the Optionholder at the time
of death. Notwithstanding the foregoing, no rights under this Option may be
exercised after the Expiration Date.

        9.    Exercise of Option Upon Retirement.    Upon Retirement, as defined
below and notwithstanding the exercisability schedule set forth on the face of
this certificate, this Option may be exercised in whole or part until the
earlier of up to two years from the date of Retirement or the Expiration Date.
"Retirement" as to any Optionholder shall mean such person's leaving the
employment of the Company or an Affiliate after reaching age 55 with ten
(10) years of full-time continuous service with the Company or an Affiliate;
provided, that the sum of the Optionholder's age plus the number of years of
continuous service equals or exceed seventy (70).

        10.    Compliance with Securities Laws.    It shall be a condition to
the Optionholder's right to purchase shares of Common Stock hereunder that the
Company may, in its discretion, require (a) that the shares of Common Stock
reserved for issue upon the exercise of this Option shall have been duly listed,
upon official notice of issuance, upon any national securities exchange or
automated quotation system on which the Company's Common Stock may then be
listed or quoted, (b) that either (i) a registration statement under the
Securities Act of 1933 with respect to the shares shall be in effect, or (ii) in
the opinion of counsel for the Company, the proposed purchase shall be exempt
from registration under that Act and the Optionholder shall have made such
undertakings and agreements with the Company as the Company may reasonably
require, and (c) that such other steps, if any, as counsel for the Company shall
consider necessary to comply with any law applicable to the issue of such shares
by the Company shall have been taken by the Company or the Optionholder, or
both. The certificates representing the shares purchased under this Option may
contain such legends as counsel for the Company shall consider necessary to
comply with any applicable law.

        11.    Payment of Taxes.    The Optionholder shall pay to the Company,
or make provision satisfactory to the Company for payment of, any taxes required
by law to be withheld with respect to the exercise of this Option. The Committee
may, in its discretion, require any other Federal or state taxes imposed on the
sale of the shares to be paid by the Optionholder. In the Committee's
discretion, such tax obligations may be paid in whole or in part in shares of
Common Stock, including shares retained from the exercise of this Option, valued
at their Fair Market Value on the date of delivery. The Company and its
Affiliated may, to the extent permitted by law, deduct any such tax obligations
from any payment of any kind otherwise due to the Optionholder.

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.17

